          Case 1:20-cv-02302-AT Document 11 Filed 05/15/20 Page 1 of 1

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
PAMELA WILLIAMS, on behalf of herself and all others           DOC #: _________________
similarly situated,                                            DATE FILED: __5/15/2020_______

                             Plaintiff,

              -against-
                                                                       20 Civ. 2302 (AT)
SAMY’S CAMERA, INC.,
                                                                               ORDER
                        Defendant.
ANALISA TORRES, District Judge:

        Plaintiff’s motion to adjourn the initial pretrial conference, ECF No. 10, is GRANTED.
The initial pretrial conference scheduled for May 19, 2020, is ADJOURNED to July 14, 2020, at
11:20 a.m. The conference shall proceed telephonically; the parties are each directed to call
either (888) 398-2342 or (215) 861-0674, and enter access code 5598827. By July 7, 2020, the
parties shall submit their joint letter and proposed case management plan.

       The Clerk of Court is directed to terminate the motion at ECF No. 10.

       SO ORDERED.

Dated: May 15, 2020
       New York, New York
